Citation Nr: 0522372	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cardiovascular disease 
and chest pains.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to May 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which inter alia denied the 
benefit sought.   

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  In this case, notice of the adverse 
determination was issued on February 2, 2002 and in January 
2003 a Notice of Disagreement was received with respect to 
the above rating determination, a Statement of the Case (SOC) 
was issued on April 14, 2003.  That SOC addressed claims of 
entitlement to service connection for a back condition, for 
Korean hemorrhagic fever and for glucose-6-phosphate 
dehydrogenase deficiency, in addition to the cardiovascular 
claim set forth on the first page of this decision.  

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2004).  

Nevertheless, where a claimant submits additional evidence 
within 1 year of the date of mailing of the notification of 
the determination being appealed, and that evidence requires, 
in accordance with 38 C.F.R. § 19.31, that the claimant be 
furnished a Supplemental Statement of the Case, then the time 
to submit a Substantive Appeal shall end not sooner than 60 
days after such Supplemental Statement of the Case is mailed 
to the appellant, even if the 60-day period extends beyond 
the expiration of the 1-year appeal period.  62 Fed. Reg. 
50318, 50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. § 
20.302(b)).

In this case, the veteran submitted evidence pertinent to the 
claimed cardiovascular disorder prior to the issuance of the 
SOC.  Notwithstanding, the RO subsequently recognized the 
oversight and issued a Supplemental Statement of the Case 
(SSOC) in June 2003, which was limited to addressing the 
claimed cardiovascular disorder.  The veteran, thereafter, 
submitted a substantive appeal within 60 days of the issuance 
of that SSOC.  In effect, the SSOC can be regarded as an 
original SOC.  With consideration of all the foregoing, the 
Board considers that the appeal is timely vis-à-vis the claim 
of entitlement to service connection for cardiovascular 
disease and chest pains. 

There is no prejudice to the veteran in light of the Board's 
favorable consideration of the timeliness of the appeal of 
the cardiovascular issue.  However, in Marsh v. West, 11 Vet. 
App. 468, the Court further held that it could be prejudicial 
to the appellant for the Board to address jurisdictional 
questions in the first instance without affording an 
appellant the right to present argument and evidence on those 
questions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has not addressed the issue of whether a timely appeal 
has been perfected regarding the issue of service connection 
for Korean hemorrhagic fever; therefore, this issue must be 
referred for such consideration.

The Board also observes that even if it properly had 
jurisdiction over the claims for entitlement to service 
connection for the back condition and for glucose-6-phosphate 
dehydrogenase deficiency the veteran withdrew those claims at 
his hearing before the undersigned in April 2005.  Thus, the 
Board lacks further jurisdiction over those two claims in any 
event.  38 C.F.R. § 20.204 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing before the undersigned, the veteran indicated 
that he had applied for and had been receiving benefits from 
the Social Security Administration (SSA).  Efforts to obtain 
any records pertaining to that claim have not been 
accomplished and neither the documentation nor the medical 
evidence used to arrive at a determination is of record.  
VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The Board observes that the veteran had service with the 
Arkansas National Guard after his tour of active duty.  
Medical records associated with that service would be 
beneficial in the disposition of this claim.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following development: 

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

2.  The RO should contact the Arkansas 
National Guard and obtain verification of 
the veteran's dates of service, 
verification of the nature of all periods 
of service (i.e., active duty, active 
duty training, and inactive duty 
training), and copies of all pertinent 
medical records not previously provided 
the RO.

3.  Thereafter, the claims file should be 
referred to a VA cardiologist or 
appropriate physician.  The examiner is 
requested to review the claims folder, 
including the service medical records and 
document that such review was completed.  
Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the claimed cardiovascular disorder 
is etiologically related to, and/or has 
been aggravated by, the veteran's 
service.  If the physician believes that 
an examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

4.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


